DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 09/13/2021 (“09-13-21 OA”), the Applicant amended independent claim 1, cancelled claims 10 and 19-27 and added new claims 28-36 in a reply filed on 12/10/2021. Applicant’s amendments to independent claim 1 have changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-9, 11-18 and 28-36 are examined as below.
Response to Arguments
Despite the Applicant’s substantive amendments to independent claim 1, the previously-cited prior art Kim still reads on the claim with a different interpretation of Kim’s Figs. 11A-11B. Details please see below.
New grounds of rejections under 35 U.S.C. 102(a)(1), 103 and 112(b) are provided as follows.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 10/08/2021 and 12/02/2021. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is indefinite, because the limitation “the top face of the at least one LED chip is devoid of the light-altering material” renders the claim indefinite. It is recited in the base claim 1 that “a wavelength conversion element arranged on the top face of the at least one LED chip” and “the light-altering material is further arranged to extend from the peripheral sidewalls of the at least on LED chip along peripheral side surfaces of the wavelength conversion element to a top surface of the wavelength conversion element.” In other words, according to the base claim 1, the light-altering material is disposed on the top face of the at least one LED chip, because the light-altering material is disposed on a top surface of the wavelength conversion element, which is arranged on the top face of the at least one LED chip. While claim 3 recites the top face of the LED is devoid of the light-altering material, the light-altering material cannot be on and not on the top face of the LED chip at the same time. The limitation is indefinite for the reason above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0165226 A1 to Kim et al. (“Kim”).

    PNG
    media_image1.png
    285
    425
    media_image1.png
    Greyscale

Regarding independent claim 1, Kim in Figs. 11A-11B teaches a light-emitting diode (LED) device 100 (¶ 131, semiconductor element package 100) comprising: 
at least one LED chip 10 (¶ 131 & ¶ 73, semiconductor element 10 is an LED) comprising a top face, a bottom face, and peripheral sidewalls that bound the top face and the bottom face (see Fig. 11B); and 
a wavelength conversion element 20 (¶ 133-¶ 134, wavelength conversion member 20) arranged on the top face of the at least one LED chip 10, the wavelength conversion element 20 comprising at least one lumiphoric material (¶ 133-¶ 134, the wavelength conversion element 
a light-altering material 30, 40 (¶ 131 & ¶ 137, reflective member 30 which alters direction of lights; ¶ 131, diffusion member 40, which is a light-altering member1. That is, the layers 30 and 40 together form a light-altering layer/material including reflective and diffusing properties) arranged on the peripheral sidewalls of the at least one LED chip 10, the light-altering material 30, 40 comprising a width W2 as measured from the peripheral sidewalls that is in a range from 15 microns (µm) to 100 µm (Fig. 11B & ¶ 144, first width W2 of the material 30 is 100 µm, which anticipates the claimed range from 15 µm to 100 µm), wherein the light-altering material 30, 40 is further arranged to extend from the peripheral sidewalls of the at least one LED chip 10 along peripheral side surfaces of the wavelength conversion element 20 to a top surface of the wavelength conversion element 20 (Fig. 11B).
Regarding claim 4, Kim in Fig. 11B further teaches the bottom face of the at least one LED chip 10 is devoid of the light-altering material 30, 40 (Fig. 11B, no material 30, 40 is disposed on the LED chip 10).
Regarding claim 5, Kim in Figs. 11A-11B further teaches the light-altering material 30, 40 comprises a light-reflective material 30 (¶ 147 & ¶ 75, reflective member 30 including reflective particles formed of TiO2).
Regarding claim 6, Kim in Figs. 11A-11B further teaches the light-reflective material 30 comprises titanium dioxide (TiO2) particles suspended in silicone (¶ 75 & ¶ 147, the material 30 is made of silicone in which TiO2 particles are dispersed).
Regarding claim 7, Kim in Figs. 11A-11B further teaches the light-altering material 30, 40 comprises a light-absorbing material (¶ 75 & ¶ 147, the material 30 is made of silicone in which TiO2 particles are dispersed. It is noted that TiO2 particles exhibit light-absorption property2).
Regarding claim 8, Kim in Figs. 11A-11B further teaches the LED device 100 is devoid of a submount on the bottom face of the at least one LED chip 10 (Figs. 11A-11B discloses no submount disposed on the bottom face of the LED chip 10).
Regarding claim 9, Kim in Fig. 11B further teaches an anode 15a or 15b (¶ 132, first electrode pad 15a or second electrode pad 15b) and a cathode 15b or 15a (¶ 132) on the bottom face of the at least one LED chip 10 (see Fig. 11B; furthermore, one of the first and second electrode pads 15a and 15b must be anode and the other must be cathode3).
Regarding claim 11, Kim in Fig. 11B further teaches the wavelength conversion element 20 further comprises a superstrate (¶ 133, the polymer resin of the element 20 in which wavelength conversion particles are dispersed and the element 20 is disposed on or over the LED chip 10, which has the same function and structure as the Applicant purported for “superstrate” in disclosure (see paragraph 60 in the specification of the present application)) that supports the at least one lumiphoric material (¶ 133).
Regarding claim 12, Kim in Fig. 11B further teaches the wavelength conversion element 20 comprises phosphor embedded in silicone (¶ 133-¶ 134).
Regarding claim 13, Kim in Fig. 11B further teaches the peripheral side surfaces of the wavelength conversion element 20 are offset from the peripheral sidewalls of the at least one LED chip 10 (see Fig. 11B).
Regarding claim 14, Kim in Fig. 11B further teaches the light-altering material 30, 40 is conformal on the peripheral side surfaces of the wavelength conversion element 20 and the peripheral sidewalls of the at least one LED chip 30 (Fig. 11B discloses the outer boundary of the material 30, 40 forms a straight line (i.e., conformal shape) along the side surfaces of the element 20 and the LED chip 30).
Regarding claim 17, Kim in Fig. 11B further teaches the light-altering material 30, 40 forms extensions (Fig. 11B, portions of the material 30, 40 that are on the sidewalls of the layer 20 extend away from the peripheral sidewalls of the LED chip 10 at least diagonally and horizontally) that extend away from the peripheral sidewalls of the at least one LED chip 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 2, Kim does not explicitly disclose the width of the light-altering material is in a range from 15 µm to 50 µm.
Regarding independent claim 28, Kim in Figs. 11A-11B teaches a light-emitting diode (LED) device 100 (¶ 131, semiconductor element package 100) comprising: 
at least one LED chip 10 (¶ 131 & ¶ 73, semiconductor element 10 is an LED) comprising a top face, a bottom face, and peripheral sidewalls that bound the top face and the bottom face (see Fig. 11B); and 
a light-altering material 30 (¶ 131 & ¶ 137, reflective member 30 which alters direction of lights) arranged on the peripheral sidewalls of the at least one LED chip 10, the light-altering material 30 comprising a width W2 (Fig. 11B & ¶ 144, first width W2) as measured from the peripheral sidewalls.

However, it would have been obvious to form the width within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 29, Kim in Figs. 11A-11B further teaches the light-altering material 30 comprises a light-reflective material 30 (¶ 147 & ¶ 75, reflective member 30 including reflective particles formed of TiO2).
Regarding claim 30, Kim in Figs. 11A-11B further teaches the light-altering material 30 comprises a light-absorbing material (¶ 75 & ¶ 147, TiO2 particles, which exhibit light-absorption property4).
Regarding claim 31, Kim in Figs. 11A-11B further teaches the LED device 100 is devoid of a submount on the bottom face of the at least one LED chip 10 (Figs. 11A-11B discloses no submount disposed on the bottom face of the LED chip 10).
Regarding claim 32, Kim in Figs. 11A-11B further teaches a wavelength conversion element 20 (¶ 133-¶ 134, wavelength conversion member 20) arranged on the top face of the at least one LED chip 10, the wavelength conversion element 20 comprising at least one 
Regarding claim 33, Kim in Fig. 11B further teaches the wavelength conversion element 20 further comprises a superstrate (¶ 133, the polymer resin of the element 20 in which wavelength conversion particles are dispersed and the element 20 is disposed on or over the LED chip 10, which has the same function and structure as the Applicant purported for “superstrate” in disclosure (see paragraph 60 in the specification of the present application)) that supports the at least one lumiphoric material (¶ 133).
Regarding claim 34, Kim in Fig. 11B further teaches the wavelength conversion element 20 comprises phosphor embedded in silicone (¶ 133-¶ 134).
Regarding claim 35, Kim in Fig. 11B further teaches peripheral side surfaces of the wavelength conversion element 20 are offset from the peripheral sidewalls of the at least one LED chip 10 (see Fig. 11B).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0157522 A1 to Albrecht et al. (“Albrecht”).
Regarding claim 15, Kim in Fig. 11B teaches the light-altering material 30, 40 forms corners (i.e., outer corners of the material 30, 40 facing away from the peripheral edge corners of the element 20) at peripheral edge corners of the wavelength conversion element 20.
	However, Kim does not explicitly disclose the corners of the light-altering material are rounded.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-altering material taught by Kim with the structure taught by Albrecht, so as to increase the efficiency of an optoelectronic component.
Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2020/0127171 A1 to Tong et al. (“Tong”).
Regarding claim 16, Kim in Fig. 11B teaches the light-altering material 30, 40 forms corners (i.e., inner corners of the material 30, 40 facing the peripheral edge corners of the LED chip 10) at peripheral edge corners of the at least one LED chip 10.
	However, Kim does not explicitly disclose the corners of the light-altering material are rounded.
Tong recognizes a need for enhancing a light extraction efficiency of a light emitting diode device (¶ 40). Tong satisfies the need by forming a reflective element 500 (i.e., light-altering material) with a curved surface (i.e., rounded inner corner) facing peripheral edge corners of a light emitting diode chip 200 (i.e., LED chip; Figs. 1A, 2, ¶ 40 & ¶ 42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-altering material taught by Kim with the 
Regarding claim 36, Kim in Fig. 11B further teaches the light-altering material 30 is conformal on the peripheral side surfaces of the wavelength conversion element 20 and the peripheral sidewalls of the at least one LED chip 30 (Fig. 11B discloses the outer boundary of the material 30 forms a straight line (i.e., conformal shape) along the side surfaces of the element 20 and the LED chip 30).
However, Kim does not explicitly disclose the light-altering material forms a curved transition between the peripheral side surfaces of the wavelength conversion element and the peripheral sidewalls of the at least one LED chip.
Tong recognizes a need for enhancing a light extraction efficiency of a light emitting diode device (¶ 40). Tong satisfies the need by forming a reflective element 500 (i.e., light-altering material) with a curved surface (i.e., rounded inner corner) facing peripheral edge corners of a light emitting diode chip 200 (i.e., LED chip; Figs. 1A, 2, ¶ 40 & ¶ 42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-altering material taught by Kim with the structure taught by Tong, so as to enhance a light extraction efficiency of a light emitting diode device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2011/0049545 A1 to Basin et al. (“Basin”).
Regarding claim 18, Kim in Fig. 11B teaches the at least one LED chip 10.
	However, Kim does not explicitly disclose a lens on the at least one LED chip.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the LED device taught by Kim with the lens taught by Basin, so as to increase the light extraction from the LED, protect a phosphor plate and an LED and create a desired light emission pattern. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is rejected.
Claim 3 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the top face of the at least one LED chip is devoid of the light-altering material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                            

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2006/0291217 A1 by Vanderschuit discloses in paragraph 15 and claim 8 that light is altered by diffusion. In other words, a light diffusing member has light altering property, which makes the light diffusing member a light-altering member/material.
        2 U.S. Patent Publication No. 2011/0248315 A1 by Nam et al. discloses in paragraph 55 that TiO2 is a material exhibits light-absorption property.
        3 U.S. Patent Publication No. 2019/0304950 A1 by Israel et al. discloses in paragraph 14 that the LED electrode pads are anode and cathode.
        4 U.S. Patent Publication No. 2011/0248315 A1 by Nam et al. discloses in paragraph 55 that TiO2 is a material exhibits light-absorption property.